Citation Nr: 1640961	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for muscle deterioration, claimed as due to herbicide exposure. 

2.  Entitlement to service connection for a skin condition affecting the face, claimed as acne and rash, to include due to herbicide exposure.  


REPRESENTATION

Appellant represented by:  Mary M. Long, Esq.   


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran presented testimony at a personal hearing in October 2013 before a Veterans Law Judge (VLJ) who is currently unavailable to participate in a decision on your appeal.  A transcript of the hearing is of record.  A May 2016 letter informed the Veteran that the VLJ who had held the hearing was unavailable to participate in a decision on his appeal and provided him the opportunity to have another hearing before a different VLJ.  The letter informed the Veteran if he did not respond within 30 days from the date of the letter the Board would assume that he did not want another hearing.  The Veteran's attorney submitted a June 2016 letter requesting a copy of the hearing transcript stating it would be necessary to determine whether the Veteran would request a new hearing.  The Veteran and his attorney were provided a copy of the Board hearing transcript in July 2016.  To date neither the Veteran nor his attorney have provided a statement requesting a new hearing, thus, as it has been over 30 days since the May 2016 letter the Board will proceed with the adjudication of the Veteran's claim.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In May 2015 the Board remanded the Veteran's claim for entitlement to service connection for muscle deterioration to obtain a VA examination that included an opinion regarding a nexus between any muscle deterioration and the Veteran's active service.  The VA examiner was to address the Veteran's in-service injury in October 1976 and the Veteran's presumed exposure to herbicides.  

In response to the May 2015 Board remand the Veteran was provided with a September 2015 VA examination.  The examiner noted the Veteran was diagnosed with "polymositis" in 2011.  The examiner noted the Veteran's in-service injury that occurred to both legs, which required him to use crutches for six weeks.  The examiner noted that the Veteran reported leg weakness in 1995 with a diagnosis of polymyositis in 2005.  The Veteran reported current progressive muscle loss and weakness in his bilateral lower extremities.  The September 2015 VA examiner concluded that the Veteran's muscle deterioration was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's provided rationale in total was "[V]eteran carries a diagnosis of polymositis, autoimmune disorder.  No known connection to herbicide exposure as etiology."

The Board finds the September 2015 VA examiner's opinion to be inadequate.  While the examiner noted the Veteran's in-service injury she failed to provide a rationale detailing why this in-service injury did not have a nexus to the Veteran's current muscle deterioration.  Additionally, the examiner failed to address the October 2013 private nexus opinion submitted by the Veteran which indicated the Veteran's in-service injury is etiologically related to his current muscle deterioration.  Thus, an addendum opinion is needed which adequately addresses the Veteran's in-service injury and the October 2013 private nexus opinion submitted by the Veteran.  

The Board acknowledges the Veteran's attorney's contention in her March 2016 appellant brief that the Board should consider granting the Veteran's claim for entitlement to service connection for muscle deterioration based on the October 2013 private nexus opinion.  However, as noted by the previous Board remand in May 2015 the October 2013 private nexus opinion is not comprehensive enough to determine whether service connection is warranted.  Specifically the October 2013 opinion provider did not indicate how he came to the conclusion that the marked atrophy in the Veteran's thighs is different from the atrophy in his upper and lower extremities from inflammatory myopathy and polymyositis syndrome.   

The Veteran has not been provided an examination in connection with his claim for entitlement to service connection for a skin condition affecting the face.  The Veteran's VA treatment records note diagnoses of acne in January 2004, intertrigo in June 2004, and hyperpigmentation most recently in December 2012.  The October 2013 private nexus opinion submitted by the Veteran noted diagnoses of pseudofolliculitis barbae (PFB), acne vulgaris, and scars of the face and right arm.  The Board notes service connection for a scar on the Veteran's chin was granted in the May 2015 Board decision, and thus the Veteran's chin scar will not be discussed further.  The Veteran reported his PFB and acne vulgaris were present during his active service and the October 2013 private nexus opinion indicated that his PFB and acne vulgaris was etiologically related to his active service.  However, the October 2013 private nexus opinion does not make it clear whether the Veteran's PFB and acne vulgaris were present at the time of examination or if he only carried these diagnoses during his active service.  Thus, a VA examination is required to determine what skin conditions the Veteran has had during the period of consideration and whether they are etiologically related to his active service to include his conceded exposure to herbicides.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA examiner who examined the Veteran in September 2015 in connection with his claim for service-connection for muscle deterioration and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any current lower extremity muscle deterioration is etiologically related to any in-service disease, injury or event. 

The examiner should specifically discuss the injury the Veteran sustained during his active service in October 1967 and the October 2013 private nexus opinion.  
The examiner should provide a thorough rationale for the opinions expressed. 

If the September 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  Schedule the Veteran for a VA examination in connection with his claim for entitlement to service connection for a skin condition of the face, to include as due to herbicide exposure.  Based on the examination and review of the record the examiner must address the following:

(a)  Diagnose any skin conditions of the face and neck that were present during the period of consideration to include acne vulgaris, intertrigo, hyperpigmentation, and pseudofolliculitis barbae.  

(b)  As to any skin condition diagnosed is it at least as likely as not (50 percent or higher degree of probability) that the skin condition is etiologically related to the Veteran's active service to include the Veteran's presumed exposure to herbicides.  

The examiner should provide a thorough rationale for the opinions expressed. 

3.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

